O’SCANNLAIN, Circuit Judge,
dissenting.
Because there is no evidence in the record suggesting that Richard O’Connell’s death was caused “directly and independently” by his fall and resultant hip fracture, the district court properly granted *179summary judgment to J.C. Penney Life Insurance Co. The court sees the matter differently, however, and I therefore respectfully dissent.
I
Although the majority correctly invokes the legal framework set forth in New York Life Insurance Co. v. Greber, 55 Ariz. 261, 100 P.2d 987, 987 (1940) (“Greber /”), its application of that standard to the factual record before us is flawed. In Greber, the insured, who suffered from bronchial asthma and myocarditis, was involved in a car accident, which triggered the onset of pneumonia and eventual death. Id. at 988. The insurance policy provided for a double indemnity where the insured’s death “resulted directly and independently of all other causes from bodily injury effected solely through external, violent and accidental cause.” Id. at 987. The insurance company refused to pay this double indemnity on the ground that the insured’s death was at least partially attributable to his preexisting asthma and myocarditis. Id. at 988
At trial, a physician testified that the insured’s “heart condition, his asthmatic condition, they weren’t primary factors but they were contributing factors in my mind....” Greber v. N.Y. Life Ins. Co. (“Greber II”), 61 Ariz. 341, 149 P.2d 671, 672 (Ariz.1944). The physician further acknowledged that “the chronic myocarditis cannot be overlooked as a contributory factor in either causing the pneumonia or establishing a so-called fertile field for the infection.” Id. On the basis of that testimony, the Supreme Court of Arizona affirmed a directed verdict in favor of the insurance company because no reasonable jury could have found that the car accident directly and independently caused the insured’s death. Id. at 673.
II
Richard O’Connell’s death occurred under analogous circumstances. The death certificate indicates that pneumonia was the “final disease or condition resulting in death” and lists end stage Parkinson’s disease as a “significant condition[ ] contributing to death but not resulting in the underlying cause.” The attending physician’s statement identifies pneumonia and congestive heart failure as the primary causes of death and a hip fracture as a secondary or contributory cause. In response to the question whether the hip fracture was, “directly and independently of all other causes, sufficient to produce death,” the attending physician answered, “No, it was a contribution to cause of death.”
Moreover, when Dr. Ghebleh, one of the physicians who treated Richard O’Connell, was asked whether “an accident aggravate[d] a pre-existing condition causing death,” he responded affirmatively and explained that the “fall with subsequent hip fracture compromis[ed] his pulmonary status, already weakened by his Parkinson’s disease leading to pneumonia and respiratory failure.” Similarly, a doctor who reviewed Richard O’Connell’s chart on behalf of the plaintiff concluded that the “patient’s hip fracture ... was the initial event in a cascade of medical conditions which led to this patient’s death.”
This material is the only record evidence that bears upon Richard O’Connell’s cause of death, and none of it suggests that his death was directly and independently caused by his fall and resultant hip fracture. Rather — like the doctor’s testimony in Greber — each piece of evidence indicates either that Richard O’Connell’s Parkinson’s disease contributed to his death or that his hip fracture was merely one of several contributory factors.
*180III
Because no reasonable jury could conclude on the basis of the record evidence that Richard O’Connell’s fall was the direct and independent cause of his death, there is no genuine dispute of fact as to this issue, and I would therefore affirm the district court’s grant of summary judgment.